HARPER, J.
Appellant was convicted of passing a forged instrument, and his punish*970ment assessed at two years’ confinement in the penitentiary.
No bills of exception are contained in the record before us. Three special charges requested and refused appear therein, but in the absence of a statement of facts it is impossible for us to determine whether or not they should have been given.
The judgment is affirmed.

ig^jPor other oases see same topic and KBY-NUMBER in ail Key-Numbered Digests and Indexes